Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 describe coding a current block including obtaining split information for the current block indicating to split the current block into three sub-coding units, determining coding order information for the three sub-coding units the coding order information indicates one of a forward and an inverse direction, and obtaining second split information indicating whether to split the block into two sub-coding units determining coding order information for the two sub-coding units the coding order information indicates one of a forward and an inverse direction. 
The closest prior arts are Li-276  in view of Li 782 and Shiodera which discloses obtaining split information for a block indicating the splitting of the block into two or more lower blocks and splitting information indicating a split into 3 lower blocks and further discloses encoding order information that indicates either a raster coding order or a  proposed ‘inverse’ scanning order for coding the lower blocks. However, none of the prior arts disclose the particular inverse scanning order described by the claims as argued by the applicant see pg. 9 of the Remarks filed 1/18/2022.


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423